Exhibit 10.15

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made by and between Orchard
Therapeutics plc (the “Parent”), Orchard Therapeutics North America, a
California corporation (the “U.S. Subsidiary”), and Frank Thomas (the
“Executive”), and is effective upon the date it is fully executed (the
“Effective Date”).  The Parent, the U.S. Subsidiary, and their respective
subsidiaries and other affiliates are collectively referred to herein as the
“Company,” and the duties of the Company set forth in this Agreement may be
discharged by any entity within that definition.  Except with respect to the
Equity Documents and subject to Section 10 below, this Agreement fully
supersedes and replaces in all respects all prior agreements between the parties
regarding the subject matter herein, including without limitation (i) the offer
letter between Orchard Therapeutics Limited (a subsidiary of the Parent) and the
Executive dated January 12, 2018 and (ii) any other offer letter, employment
agreement or severance agreement between the Executive and any of the parties or
their affiliated entities.   In the interest of clarity, any intercompany
transfer shall not be deemed a termination of the employment relationship unless
otherwise specified at the time of the transfer.  

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.Employment.

(a)Term.  The Company will employ the Executive on the terms and condition set
forth herein, commencing as of the Effective Date and continuing in effect until
terminated by either party in accordance with this Agreement (the “Term”).  The
U.S. Subsidiary will maintain and distribute employment-related records.  The
Executive’s employment with the Company will be “at will,” meaning that the
Executive’s employment may be terminated by the Company or the Executive at any
time and for any reason subject to the terms of this Agreement.

(b)Position and Duties.  During the Term, the Executive shall serve as the Chief
Financial Officer and Chief Business Officer of the Company, and shall have
powers and duties that may from time to time be prescribed by the Company’s
Chief Executive Officer (the “CEO”) or another authorized executive.  In
addition, the Executive shall serve on any boards of directors as may be
requested by the Company or in any other capacity as may be requested by the
Company.  The Executive shall devote his full working time and efforts to the
business and affairs of the Company.  Notwithstanding the foregoing, the
Executive may serve on up to two other boards of directors, with the prior
written approval of the Board of Directors of the Parent (the “Board”), or
engage in religious, charitable or other community activities as long as such
services and activities are disclosed to the Board and do not interfere with the
Executive’s performance of his duties to the Company as provided in this
Agreement.  The Executive reaffirms that he has no contractual commitments or
other legal obligations that would prohibit him from fully performing his duties
for the Company.

--------------------------------------------------------------------------------

2.Compensation and Related Matters.

(a)Base Salary.  During the Term, the Executive’s base salary shall be paid at
the rate of $430,090 per year, which is subject to review and redetermination by
the Board or the Compensation Committee of the Board (the “Compensation
Committee”).  The base salary in effect at any given time is referred to herein
as “Base Salary.”  The Base Salary shall be payable in a manner that is
consistent with the Company’s usual payroll practices for its U.S. senior
executives.

(b)Incentive Compensation.  During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee, from time to time.  The Executive’s target annual
incentive compensation shall be 40 percent of his Base Salary, as may be
redetermined from time to time (the “Target Bonus”).  The actual amount of the
Executive’s annual incentive compensation, if any, shall be determined in the
sole discretion of the Board or the Compensation Committee and shall be subject
to any applicable bonus plan, as may be amended from time to time.  Any such
incentive compensation shall be paid no later than March 15 of the year
following the year to which it relates.  Except as otherwise provided herein,
any bonus will be earned pursuant to the Company’s bonus plan for senior
executives, as in effect from time to time.

(c)Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its U.S. senior executive officers.

(d)Other Benefits.  During the Term, the Executive shall be entitled to continue
to participate in or receive benefits under the Company’s employee benefit plans
in effect from time to time for its U.S. employees, including paid sick time
under applicable law, subject to the terms of such plans and to the Company’s
ability to amend, modify, replace or terminate such plans and programs.  

(e)Vacations.  During the Term, the Executive shall be entitled to accrue up to
20 paid vacation days in each year, which shall be accrued ratably and must be
used in accordance with the Company’s vacation policy for U.S. employees, as in
effect from time to time.  Notwithstanding the foregoing, in the event the
Company eliminates or modifies its vacation accrual policy, the Executive will
be entitled to the benefits set forth in the Company’s applicable paid time off
policy for its U.S. executives, as may be in effect from time to time.  The
Executive shall also be entitled to all paid holidays given by the Company to
its U.S. executives, including two (2) floating holidays to be used at the
Executive’s discretion in accordance with the Company’s U.S. holiday policy, as
in effect from time to time.  For the avoidance of doubt, any unused floating
holidays will be forfeited at the end of each calendar year.  

(f)Equity.  The equity awards held by the Executive shall be governed by the
terms and conditions of the Company’s applicable equity incentive plan(s) and
the applicable award agreement(s) governing the terms of such equity awards held
by the Executive (collectively, the “Equity Documents”); provided, however, and
notwithstanding anything to the contrary in the Equity Documents, Section
6(a)(ii) of this Agreement shall apply in the event of a termination by the
Company without Cause or by the Executive for Good Reason in either event within
the Change in Control Period (as such terms are defined below).

2

 

--------------------------------------------------------------------------------

3.Termination.  During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)Death.  The Executive’s employment hereunder shall terminate upon his death.

(b)Disability.  The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period.  If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.  

(c)Termination by the Company for Cause.  The Company may terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement,
“Cause” shall mean: (i) the Executive’s arrest for or conviction of a crime;
(ii) the Executive’s material breach of this Agreement or other obligation to
the Company; (iii) the Executive’s gross or willful negligence in performing his
duties or material failure to perform his duties; (iv) the Executive’s willful
failure or refusal to accept, acknowledge or carry out the Company’s lawful and
reasonable written direction; or (v) the Executive’s conduct which is unlawful,
fraudulent, dishonest, creates a conflict of interest with the Company, causes
material damage to the Company or materially interferes with the Company’s
business operations.  

(d)Termination without Cause.  The Company may terminate the Executive’s
employment hereunder at any time without Cause.  Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

3

 

--------------------------------------------------------------------------------

(e)Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events without the Executive’s
express consent: (i) a material diminution in the Executive’s responsibilities,
authority or duties, provided that any organizational change that results only
in a change in the Executive’s reporting structure prior to a Change in Control
shall not constitute a material diminution in the Executive’s responsibilities,
authority or duties; (ii) a material diminution in the Executive’s Base Salary
except for across-the-board salary reductions based on the Company’s financial
performance similarly affecting all or substantially all senior management
employees of the Company; (iii) a material change in the geographic location at
which the Executive provides services to the Company; or (iv) the material
breach of this Agreement by the Company.  “Good Reason Process” shall mean that
(i) the Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the Executive notifies the Company in writing of
the first occurrence of the Good Reason condition within 60 days of the first
occurrence of such condition; (iii) the Executive cooperates in good faith with
the Company’s efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition; (iv) notwithstanding such efforts,
the Good Reason condition continues to exist; and (v) the Executive terminates
his employment within 60 days after the end of the Cure Period.  If the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

If the Executive’s employment with the Company is terminated for any reason, the
Company shall pay or provide to the Executive (or to his authorized
representative or estate) (i) any Base Salary earned through the Date of
Termination, unpaid expense reimbursements (subject to, and in accordance with,
Section 2(c) of this Agreement) and unused vacation that accrued through the
Date of Termination on or before the time required by law but in no event more
than 30 days after the Executive’s Date of Termination; and (ii) any vested
benefits the Executive may have under any employee benefit plan of the Company
through the Date of Termination, which vested benefits shall be paid and/or
provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Obligations”).

4.Notice and Date of Termination.  

(a)Notice of Termination.  Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(b)Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given, or another date specified in the Notice of Termination;
(iv) if the Executive’s employment is terminated by the Executive under Section
3(e) other than for Good Reason, 45 days after the date on which a Notice of
Termination is given, and (v) if the Executive’s employment is terminated by the
Executive under Section 3(e) for Good Reason, the date on which a Notice of
Termination is given after the end of the Cure Period.  Notwithstanding the
foregoing, in the event that the Executive gives a Notice of Termination to

4

 

--------------------------------------------------------------------------------

the Company, the Company may unilaterally accelerate the Date of Termination and
such acceleration shall not result in a termination by the Company for purposes
of this Agreement.

5.Compensation Upon Termination by the Company without Cause or by the Executive
for Good Reason Outside the Change in Control Period.  During the Term, if the
Executive’s employment is terminated by the Company without Cause as provided in
Section 3(d), or the Executive terminates his employment for Good Reason as
provided in Section 3(e), each outside of the Change in Control Period (as
defined below), then the Company shall pay the Executive his Accrued
Obligations.  In addition, subject to (i) the Executive signing a separation
agreement and release in a form and manner satisfactory to the Company, which
shall include, without limitation, a general release of claims against the
Company and all related persons and entities, a reaffirmation of all of the
Executive’s Continuing Obligations (as defined below), and, in the Company’s
sole discretion, a one-year post-employment noncompetition agreement, and shall
provide that if the Executive breaches any of the Continuing Obligations, all
payments of the Severance Amount shall immediately cease (the “Separation
Agreement and Release”), and (ii) the Separation Agreement and Release becoming
irrevocable, all within 60 days after the Date of Termination (or such shorter
period as set forth in the Separation Agreement and Release), which shall
include a seven (7) business day revocation period:

(a)the Company shall pay the Executive an amount equal to nine (9) months of the
Executive’s Base Salary (the “Severance Amount”), provided in the event the
Executive is entitled to any payments pursuant to the Restrictive Covenants
Agreement, the Severance Amount received in any calendar year will be reduced by
the amount the Executive is paid in the same such calendar year pursuant to the
Restrictive Covenants Agreement (the “Restrictive Covenants Agreement Setoff”);
and

(b)notwithstanding anything to the contrary in the Company’s bonus plan for
senior executives, as in effect from time to time, the Company shall pay the
Executive’s annual cash incentive compensation for the year prior to the year in
which the Date of Termination occurs, but only to the extent that it (i) has not
already been paid, and (ii) otherwise would have been earned if the Executive
had remained employed through the payment date (the “Prior Year Bonus”); and

(c)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay the monthly employer COBRA premium for
the same level of group health coverage as in effect for the Executive on the
Date of Termination until the earliest of the following: (i) the nine (9) month
anniversary of the Date of Termination; (ii) the Executive’s eligibility for
group health coverage through other employment; or (iii) the end of the
Executive’s eligibility under COBRA for continuation coverage for health
care.  Notwithstanding the foregoing, if the Company determines at any time that
its payments pursuant to this paragraph may be taxable income to the Executive,
it may convert such payments to payroll payments directly to the Executive on
the Company’s regular payroll dates, which shall be subject to tax-related
deductions and withholdings; and

5

 

--------------------------------------------------------------------------------

(d)the Company shall pay up to $20,000 to an outplacement services provider to
be selected by the Company for the purpose of providing outplacement services to
the Executive; provided that the Executive begins utilizing such services no
later than one (1) month after the effective date of the Separation Agreement
and Release.  If the Executive informs the Company prior to signing the
Separation Agreement and Release that he wishes to receive compensation in lieu
of the outplacement services, then the Company will directly pay the Executive
an amount equal to $15,000, which shall be paid in a lump sum at the same time
that the first payment of the Severance Amount is made.

Except for the Prior Year Bonus (if applicable), the amounts payable under this
Section 5 shall be paid out in substantially equal installments in accordance
with the Company’s payroll practice over nine (9) months commencing within 60
days after the Date of Termination; provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, the Severance
Amount shall begin to be paid in the second calendar year by the last day of
such 60-day period; provided, further, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the Date of Termination.  The Prior Year Bonus (if applicable) shall be paid out
in a lump sum when such amount is actually determined and annual bonuses are
paid out to the U.S Subsidiary’s executives for the relevant period, provided
that the Prior Year Bonus (if applicable) shall be paid no later than March 15
of the year in which the Date of Termination occurs.  Each payment pursuant to
this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

6.Compensation Upon Termination by the Company without Cause or by the Executive
for Good Reason within the Change in Control Period.  The provisions of this
Section 6 shall apply in lieu of, and expressly supersede, the provisions of
Section 5 regarding severance pay and benefits upon a termination by the Company
without Cause or by the Executive for Good Reason if such termination of
employment occurs 12 months after the occurrence of the first event constituting
a Change in Control of the Parent (such period, the “Change in Control
Period”).  The provisions under this Section 6 shall terminate and be of no
further force or effect beginning 12 months after the occurrence of a Change in
Control of the Parent.

(a)Change in Control of the Parent.  If during the Change in Control Period the
Executive’s employment is terminated by the Company without Cause as provided in
Section 3(d) or the Executive terminates his employment for Good Reason as
provided in Section 3(e), then, subject to the signing of the Separation
Agreement and Release by the Executive and the Separation Agreement and Release
becoming irrevocable, all within 60 days after the Date of Termination (or such
shorter period as set forth in the Separation Agreement and Release),

(i)the Company shall pay the Executive a lump sum in cash in an amount equal to
the sum of (A) 12 months of the Executive’s current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control of
the Parent, if higher) plus (B) one (1) times the Executive’s Target Bonus (the
“Change in Control Payment”), provided the Change in Control Payment shall be
reduced by the amount of the Restrictive Covenants Agreement Setoff, if
applicable, paid or to be paid in the same calendar year; and

6

 

--------------------------------------------------------------------------------

(ii)notwithstanding anything to the contrary in any applicable option agreement
or other stock-based award agreement, all stock options and other stock-based
awards held by the Executive (the “Equity Awards”) shall immediately accelerate
and become fully exercisable or nonforfeitable as of the later of (i) the Date
of Termination or (ii) the Effective Date of the Separation Agreement and
Release (the “Accelerated Vesting Date”); provided that any termination or
forfeiture of the unvested portion of such Equity Awards that would otherwise
occur on the Date of Termination in the absence of this Agreement will be
delayed until the Effective Date of the Separation Agreement and Release and
will only occur if the vesting pursuant to this subsection does not occur due to
the absence of the Separation Agreement and Release becoming fully effective
within the time period set forth therein.  Notwithstanding the foregoing, no
additional vesting of the Equity Awards shall occur during the period between
the Executive’s Date of Termination and the Accelerated Vesting Date; and

(iii)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay the monthly employer COBRA premium for
the same level of group health coverage as in effect for the Executive on the
Date of Termination until the earliest of the following: (i) the 12 month
anniversary of the Date of Termination; (ii) the Executive’s eligibility for
group health coverage through other employment; or (iii) the end of the
Executive’s eligibility under COBRA for continuation coverage for health
care.  Notwithstanding the foregoing, if the Company determines at any time that
its payments pursuant to this paragraph may be taxable income to the Executive,
it may convert such payments to payroll payments directly to the Executive on
the Company’s regular payroll dates, which shall be subject to tax-related
deductions and withholdings; and

(iv)the Company shall pay up to $20,000 to an outplacement services provider to
be selected by the Company for the purpose of providing outplacement services to
the Executive; provided that the Executive begins utilizing such services no
later than one (1) month after the effective date of the Separation Agreement
and Release.  If the Executive informs the Company prior to signing the
Separation Agreement and Release that he wishes to receive compensation in lieu
of the outplacement services, then the Company will directly pay the Executive
an amount equal to $15,000.

The amounts payable under this Section 6(a) shall be paid or commence to be paid
within 60 days after the Date of Termination; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
such payment shall be paid or commence to be paid in the second calendar year by
the last day of such 60-day period.

7

 

--------------------------------------------------------------------------------

(b)Additional Limitation.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, calculated in a manner consistent
with Section 280G of the Code and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Executive becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction.  In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code:  (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(ii)For purposes of this Section 6(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments.  For purposes of determining the After Tax Amount,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(iii)The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 6(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive.  Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

(c)Definitions.  For purposes of this Section 6, a “Change in Control of the
Parent” shall mean a “Sale Event” as defined in Orchard Therapeutics plc 2018
Share Option and Incentive Plan, but only to the extent such Sale Event is also
a “change in control event” within the meaning of Section 409A of the Code and
the regulations promulgated thereunder.

8

 

--------------------------------------------------------------------------------

7.Section 409A.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement or otherwise on account of the Executive’s separation from service
would be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses).  Such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).

(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  Each payment pursuant to this Agreement or the
Restrictive Covenants Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A‑2(b)(2).  The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

9

 

--------------------------------------------------------------------------------

8.Continuing Obligations.

(a)Restrictive Covenants Agreement.  The Executive acknowledges and agrees that
in consideration and as a condition of the Executive’s employment by the Company
and in exchange for, among other things, the benefits contained in this
Agreement, including without limitation the opportunity to receive enhanced
post-employment severance benefits, which the Executive acknowledges and agrees
is fair and reasonable consideration that is independent from the continuation
of the Executive’s employment, the Executive will enter into the Employee
Confidentiality, Assignment and Noncompetition Agreement attached hereto as
Exhibit A (the “Restrictive Covenants Agreement”).  The Executive further
acknowledges and agrees that he received the Restrictive Covenants Agreement at
least ten (10) business days before the Restrictive Covenants Agreement is to be
effective.  For purposes of this Agreement, the obligations in this Section 8
and those that arise in the Restrictive Covenants Agreement and any other
agreement relating to confidentiality, assignment of inventions, or other
restrictive covenants shall collectively be referred to as the “Continuing
Obligations.”  

(b)Third-Party Agreements and Rights.  The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business.  The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party.  In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(c)Cooperation.  During and after the Executive’s employment, the Executive
shall cooperate fully with the Company in (i) the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while the Executive was employed by the Company, and (ii) the
investigation, whether internal or external, of any matters about which the
Company believe the Executive may have knowledge or information.  The
Executive’s full cooperation in connection with such claims, actions or
investigations shall include, but not be limited to, being available to meet
with counsel to answer questions or to prepare for discovery or trial and to act
as a witness on behalf of the Company at mutually convenient times.  During and
after the Executive’s employment, the Executive also shall cooperate fully with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while the Executive was employed by the
Company.  The Company shall reimburse the Executive for any reasonable
out‑of‑pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 8(c).

10

 

--------------------------------------------------------------------------------

(d)Injunction.  The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of any of the Continuing Obligations (including without limitation any
breach of the Restrictive Covenants Agreement), and that in any event money
damages would be an inadequate remedy for any such breach.  Accordingly, the
Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.  

(e)Protected Disclosures and Other Protected Actions.  Nothing in this Agreement
shall be interpreted or applied to prohibit the Executive from making any good
faith report to any governmental agency or other governmental entity (a
“Government Agency”) concerning any act or omission that the Executive
reasonably believes constitutes a possible violation of federal or state law or
making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation.  In
addition, nothing contained in this Agreement limits the Executive’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including the Executive’s ability to provide documents or other information,
without notice to the Company.  In addition, for the avoidance of doubt,
pursuant to the federal Defend Trade Secrets Act of 2016, the Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law or under this Agreement or the Restrictive Covenants Agreements for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

9.Consent to Jurisdiction.  The parties hereby consent to the jurisdiction of
the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts.  Accordingly, with respect to
any such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

10.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to compensation, severance pay, benefits and accelerated
vesting and supersedes in all respects all prior agreements between the parties
concerning such the subject matter hereof, including without limitation any
offer letter, employment agreement, arbitration agreement or severance agreement
relating to the Executive’s employment relationship with the Company and/or the
ending of that employment relationship.  Notwithstanding the foregoing, the
Equity Documents, any agreement relating to indemnification rights, any
agreement specifically referenced in this Agreement, and any other agreement
relating to confidentiality, assignment of inventions, or other restrictive
covenants shall not be superseded by this Agreement and the Executive
acknowledges and agrees that any such agreements remain in full force and
effect.  The Executive acknowledges and agrees that any claims arising under any
separate agreements related to the subject matter of this Agreement that are not
preserved herein are hereby waived.  

11

 

--------------------------------------------------------------------------------

11.Taxes; Withholding.  Nothing in this Agreement shall be construed to limit
the Company’s ability to make deductions, withholdings and tax reports with
respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith believes that it is required to make such
deductions, withholdings and tax reports.  Payments under this Agreement shall
be in amounts net of any such deductions or withholdings and nothing in this
Agreement shall be construed to require the Company to make any payments to
compensate the Executive for any adverse tax effect associated with any payments
or benefits or for any deduction or withholding from any payment or benefit.  

12.Enforceability.  If any portion or provision of this Agreement or the
Restrictive Covenants Agreement (including, without limitation, any portion or
provision of any section of the Continuing Obligations) shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

13.Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

14.Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

16.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

17.Effect on Other Plans and Agreements.  An election by the Executive to resign
for Good Reason under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies.  Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 8 hereof, and except that the Executive shall have
no rights to any severance benefits under any Company severance pay plan, offer
letter or otherwise.  Except for the Restrictive Covenants Agreement, in the
event that the Executive is party to an agreement with the Company providing for
payments or benefits under such agreement and this Agreement, the terms of this
Agreement shall govern and the Executive may receive payment under this
Agreement only and not both.  Further, Section 5 and Section 6 of this Agreement
are mutually exclusive and in no event shall the Executive be entitled to
payments or benefits pursuant to Section 5 and Section 6 of this Agreement.  

12

 

--------------------------------------------------------------------------------

18.Governing Law.  This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth.  With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.

19.Assignment.  Neither the Executive nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement (including the
Restrictive Covenants Agreement) without the Executive’s consent to any
affiliate or to any person or entity with whom the Company shall hereafter
effect a reorganization, consolidate with, or merge into or to whom it transfers
all or substantially all of its properties or assets; provided further that if
the purchaser in any transaction involving the transfer of all or substantially
all of the Company’s assets assumes this Agreement and the Executive accepts a
position with the purchaser that is equivalent or better to his position
immediately preceding such transaction, then the Executive shall not be entitled
to any Severance Amount pursuant to Section 5 or any Change in Control Payment
pursuant to Section 6.  This Agreement shall inure to the benefit of and be
binding upon the Executive and the Company, and each of the Executive’s and the
Company’s respective successors, executors, administrators, heirs and permitted
assigns.  

20.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

21.Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

[Signature Page Follows]

 

13

 

--------------------------------------------------------------------------------

Exhibit 10.15

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

PARENT

 

 

 

 

 

ORCHARD THERAPEUTICS plc

 

 

 

 

 

By:

/s/ John Ilett

 

 

Name:

John Ilett

 

Title:

General Counsel & Company Secretary

 

 

U.S. SUBSIDIARY

 

 

 

 

ORCHARD THERAPEUTICS NORTH AMERICA

 

 

 

 

By:

/s/ John Ilett

 

Name: John Ilett

 

Title:

General Counsel & Company Secretary

 

 

EXECUTIVE

 

/s/ Frank E. Thomas

 

Frank Thomas

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.15

 

Exhibit A

 

Employee Confidentiality, Assignment and Noncompetition Agreement

 

In consideration and as a condition of my employment by Orchard Therapeutics
North America (including its parent company, Orchard Therapeutics plc, and its
and their respective subsidiaries and other affiliates, and all of the
foregoing’s successors and assigns, the “Company”) and in exchange for, among
other things, the benefits contained in the Employment Agreement to which this
Exhibit A is appended, including without limitation the opportunity to receive
enhanced post-employment severance benefits, which I acknowledge and agree is
fair and reasonable consideration that is independent from the continuation of
my employment, I enter into this Employee Confidentiality, Assignment and
Noncompetition Agreement (the “Agreement”) and agree as follows:

 

1.Proprietary Information.  I agree that all information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs that the Company has not released to the general public
(collectively, “Proprietary Information”) and all tangible embodiments thereof
are and will be the exclusive property of the Company.  By way of illustration,
Proprietary Information may include information or material that has not been
made generally available to the public, such as:  (a) corporate information,
including plans, strategies, methods, policies, resolutions, negotiations or
litigation; (b) marketing information, including strategies, methods, customer
or business partner identities or other information about customers, business
partners, prospect identities or other information about prospects, or market
analyses or projections; (c) financial information, including cost and
performance data, debt arrangements, equity structure, investors and holdings,
purchasing and sales data and price lists;  (d) operational, technological, and
scientific information, including plans, specifications, manuals, forms,
templates, software, pre-clinical and clinical testing data and strategies,
research and development strategies, designs, methods, procedures, formulae,
data, reports, discoveries, inventions, improvements, concepts, ideas, and other
Developments (as defined below), know-how and trade secrets; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, performance evaluations and termination arrangements or
documents.  Proprietary Information also includes information received in
confidence by the Company from its customers, suppliers, business partners or
other third parties.

2.Recognition of Company’s Rights.  I will not, at any time, without the
Company’s prior written permission, either during or after my employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company.  I will cooperate with
the Company and use my best efforts to prevent the unauthorized disclosure of
all Proprietary Information.  I will deliver to the Company all copies and other
tangible embodiments of Proprietary Information in my possession or control upon
the earlier of a request by the Company or termination of my employment.

3.Rights of Others.  I understand that the Company is now and may hereafter be
subject to nondisclosure or confidentiality agreements with third persons that
require the Company to protect or refrain from use or disclosure of proprietary
information.  I agree to be bound by the terms of such agreements in the event I
have access to such proprietary information. I understand that the Company
strictly prohibits me from using or disclosing confidential or proprietary
information belonging to any other person or entity (including any employer or
former employer), in connection with my employment. In addition, I agree not to
bring any confidential information belonging to any other person or entity onto
Company premises or into Company workspaces.  

4.Commitment to Company; Avoidance of Conflict of Interest.  While an employee
of the Company, I will devote my full-time efforts to the Company’s business and
I will not, directly or indirectly, engage in any other business activity,
except as expressly authorized in writing and in advance by a duly authorized
representative of the Company.  I will advise an authorized officer of the
Company or his or her designee at such time as any activity of either the
Company or another business presents me with a conflict of interest or the
appearance of a conflict of interest as an employee of the Company.  I will take
whatever action is requested of me by the Company to resolve any conflict or
appearance of conflict which it finds to exist.

5.Developments.  I will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, data, databases, computer

 

 

--------------------------------------------------------------------------------

programs, research, formulae, techniques, trade secrets, graphics or images, and
audio or visual works and other works of authorship, and other intellectual
property, including works-in-process (collectively “Developments”) whether or
not patentable or copyrightable, that are created, made, conceived or reduced to
practice by me (alone or jointly with others) or under my direction during the
period of my employment.  I acknowledge that all work performed by me is on a
“work for hire” basis, and I hereby do assign and transfer and, to the extent
any such assignment cannot be made at present, will assign and transfer, to the
Company and its successors and assigns all my right, title and interest in and
to all Developments that (a) relate to the business of the Company or any
customer of, supplier to or business partner of the Company or any of the
products or services being researched, developed, manufactured or sold by the
Company or which may be used with such products or services; or (b) result from
tasks assigned to me by the Company; or (c) result from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (“Company-Related Developments”), and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, sui generis database rights and other intellectual
property rights in all countries and territories worldwide and under any
international conventions (“Intellectual Property Rights”).  

To preclude any possible uncertainty, if there are any Developments that I have,
alone or jointly with others, conceived, developed or reduced to practice prior
to the commencement of my employment with the Company that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement (“Prior Inventions”), I have set forth on Appendix A
attached hereto a complete list of those Prior Inventions.  If disclosure of any
such Prior Invention would cause me to violate any prior confidentiality
agreement, I understand that I am not to list such Prior Inventions in Appendix
A but am only to disclose a cursory name for each such invention, a listing of
the party(ies) to whom it belongs and the fact that full disclosure as to such
inventions has not been made for that reason.  If there are any patents or
patent applications in which I am named as an inventor, other than those that
have been assigned to the Company (“Other Patent Rights”), I have also listed
those Other Patent Rights on Appendix A.  If no such disclosure is attached, I
represent that there are no Prior Inventions or Other Patent Rights.  If, in the
course of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine, research or development program, or other
work done for the Company, I hereby grant to the Company a nonexclusive,
royalty-free, fully paid-up, irrevocable, worldwide license (with the full right
to sublicense through multiple tiers) to make, have made, modify, use, sell,
offer for sale and import such Prior Invention.  Notwithstanding the foregoing,
I will not incorporate, or permit to be incorporated, Prior Inventions in any
Company-Related Development without the Company’s prior written consent.

This Agreement does not obligate me to assign to the Company any Development
that, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company.  However,
I will also promptly disclose to the Company any such Developments for the
purpose of determining whether they qualify for such exclusion.  I understand
that to the extent this Agreement is required to be construed in accordance with
the laws of any state which precludes a requirement in an employee agreement to
assign certain classes of inventions made by an employee, this Section 5 will be
interpreted not to apply to any invention that a court rules and/or the Company
agrees falls within such classes.  I also hereby waive all claims to any moral
rights or other special rights that I may have or accrue in any
Company-Related  Developments.

6.Documents and Other Materials.  I will keep and maintain adequate and current
records of all Proprietary Information and Company-Related Developments
developed by me during my employment, which records will be available to and
remain the sole property of the Company at all times.

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, blueprints, models, prototypes, or other written, photographic or other
tangible material containing Proprietary Information, whether created by me or
others, which come into my custody or possession, are the exclusive property of
the Company to be used by me only in the performance of my duties for the
Company.  Any property situated on the Company’s premises and owned by the
Company, including without limitation computers, disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company at
any time with or without notice.  In the event of the termination of my
employment for any reason, I will deliver to the Company all Company property
and equipment in my possession, custody or control, including all files,
letters, notes, memoranda, reports, records, data, sketches, drawings,
notebooks, layouts, charts, quotations and proposals, specification sheets,
blueprints, models, prototypes, or other written, photographic or other tangible
material containing Proprietary Information, and other materials of any nature
pertaining to the Proprietary Information of the Company and to my work, and
will not take or keep in my possession any of the foregoing or any copies.  

2

 

 

--------------------------------------------------------------------------------

7.Enforcement of Intellectual Property Rights.  I will cooperate fully with the
Company, both during and after my employment with the Company, with respect to
the procurement, maintenance and enforcement of Intellectual Property Rights in
Company-Related Developments.  I will sign, both during and after my
employment,  all papers, including without limitation copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development or
Intellectual Property Rights therein.  If the Company is unable, after
reasonable effort, to secure my signature on any such papers, I hereby
irrevocably designate and appoint each officer of the Company as my agent and
attorney-in-fact to execute any such papers on my behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Company-Related Development, including any
Intellectual Property Rights therein.

8.Nonsolicitation and Noncompetition.  

In order to protect the Company’s Proprietary Information and goodwill, during
my employment and for a period of:  (i) one (1) year following the date of the
cessation of my employment with the Company (the “Last Date of Employment”), or
(ii) two (2) years following the Last Date of Employment if I breach my
fiduciary duty to the Company or if I have unlawfully taken, physically or
electronically, property belonging to the Company (in either case the
“Restricted Period”):

(a)I shall not, directly or indirectly, in any manner, other than for the
benefit of the Company, solicit or transact any business with any of the
customers of the Company or any of its vendors.  For purposes of this Agreement,
(i) customers shall include then current customers to which the Company provided
products or services during the twelve months prior to the Last Date of
Employment (the “One Year Lookback”) and customer prospects that the Company
solicited during the One Year Lookback and that I had significant contact with
or learned confidential information about in the course of my employment, and
(ii) vendors shall include then current vendors and vendors that provided
services to or in connection with the Company during the One Year Lookback.

(b)I shall not, directly or indirectly, in any manner, solicit, entice or
attempt to persuade any employee or consultant of the Company to leave the
Company for any reason or otherwise participate in or facilitate the hire,
directly or through another entity, of any person who is then employed or
engaged by the Company.  

(c)Unless (i) the Company terminates my employment without Cause (as defined
below) or I have been laid off; or (ii) the Company waives the restrictions upon
post-employment activities set forth in this Section 8(c), then, the Company
shall make garden leave payments to me for the post-employment portion of the
Restricted Period (but for not more than 12 months following the end of my
employment) at the rate of 50% of the highest annualized base salary paid to me
by the Company within the two-year period preceding the last day of my
employment (“Garden Leave Pay”), and in exchange, I shall not directly or
indirectly, whether as owner, partner, shareholder, director, manager,
consultant, agent, employee, co-venturer or otherwise, anywhere in the world
engage or otherwise participate in any business that develops, manufactures or
markets any products, or performs any services, that are competitive with the
products or services of the Company, or products or services that the Company or
its affiliates, has under development or that are the subject of active planning
at any time during my employment. For purposes of this Agreement, and
notwithstanding anything to the contrary in any other agreement between the
Company and me, “Cause” shall mean a reasonable and good faith basis for the
Company to be dissatisfied with my job performance, my conduct or my behavior. I
acknowledge that this covenant is necessary because the Company’s legitimate
business interests cannot be adequately protected solely by the other covenants
in this Agreement. I further acknowledge and agree that any payments I receive
pursuant to this Section 8(c) shall reduce (and shall not be in addition to) any
severance or separation pay that I am otherwise entitled to receive from the
Company pursuant an agreement, plan or otherwise.    

3

 

 

--------------------------------------------------------------------------------

9.Government Contracts.  I acknowledge that the Company may have from time to
time agreements with other persons or with the United States Government or its
agencies that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work.  I agree to comply with any such obligations
or restrictions upon the direction of the Company. In addition to the rights
assigned under Section 5, I also assign to the Company (or any of its nominees)
all rights that I have or acquired in any Developments, full title to which is
required to be in the United States under any contract between the Company and
the United States or any of its agencies.

10.Prior Agreements.  I hereby represent that, except as I have fully disclosed
previously in writing to the Company, I am not bound by the terms of any
agreement with any previous or current employer or other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of my employment with the Company or to refrain from competing,
directly or indirectly, with the business of such employer or any other
party.  I further represent that my performance of all the terms of this
Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me in confidence or in trust prior to my employment with the
Company. I will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

11.Remedies Upon Breach. I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and I consider them to be reasonable for such purpose.  Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to specific performance
and other injunctive relief, without the posting of a bond.  I further
acknowledge that a court may render an award extending the Restricted Period as
one of the remedies in the event of my violation of this Agreement.  If I
violate this Agreement, in addition to all other remedies available to the
Company at law (including, without limitation, the Company’s right to
discontinue any payments I may receive pursuant to Section 8(c)), in equity, and
under contract, I agree that I am obligated to pay all the Company’s costs of
enforcement of this Agreement, including reasonable attorneys’ fees and
expenses.

12.Use of Voice, Image and Likeness.  I give the Company permission to use any
and all of my voice, image and likeness, with or without using my name, in
connection with the products and/or services of the Company, for the purposes of
advertising and promoting such products and/or services and/or the Company,
and/or for other purposes deemed appropriate by the Company in its reasonable
discretion, except to the extent prohibited by law.

13.No Employment Obligation.  I understand that this Agreement does not create
an obligation on the Company or any other person to continue my employment.  I
acknowledge that, unless otherwise agreed in a formal written employment
agreement signed on behalf of the Company by an authorized officer, my
employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason, with or without cause.

14.Survival and Assignment by the Company.  I understand that my obligations
under this Agreement will continue in accordance with its express terms
regardless of any changes in my title, position, duties, salary, compensation or
benefits or other terms and conditions of employment. I further understand that
my obligations under this Agreement will continue following the termination of
my employment regardless of the manner of such termination and will be binding
upon my heirs, executors and administrators.  The Company will have the right to
assign this Agreement to its affiliates, successors and assigns.  I expressly
consent to be bound by the provisions of this Agreement for the benefit of the
Company or any parent, subsidiary or affiliate to whose employ I may be
transferred without the necessity that this Agreement be resigned at the time of
such transfer.

4

 

 

--------------------------------------------------------------------------------

15.Notice of Resignation.  If I elect to resign from my employment with the
Company, I agree to provide the Company with written notification of my
resignation at least 30 days prior to my intended resignation date.  Such notice
shall include information in reasonable detail about my post-employment job
duties and other business activities, including the name and address of any
subsequent employer and/or person or entity with whom or which I intend to
engage in business activities during the Restricted Period and the nature of my
job duties and other business activities. The Company may elect to waive all or
part of the 30 day notice period in its sole discretion.  

16.Post-Employment Notifications.  During the Restricted Period, I will notify
the Company of any change in my address and of each subsequent employment or
business activity, including the name and address of my employer or other
post-Company employment plans and the nature of my activities.

17.Disclosures During Restricted Period.  I will provide a copy of this
Agreement to any person or entity with whom I may enter into a business
relationship, whether as an employee, consultant, partner, coventurer or
otherwise, prior to entering into such business relationship during the
Restricted Period.

18.Waiver.  The Company and I acknowledge and agree that the Company’s election
not to provide me with Garden Leave Pay as set forth in Section 8(c) shall be
deemed a waiver of my noncompetition obligations under Section 8(c). Otherwise,
no waiver of any of my obligations under this Agreement shall be effective
unless made in writing by the Company. The failure of the Company to require my
performance of any term or obligation of this Agreement, or the waiver of any
breach of this Agreement, shall not prevent the Company’s subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

19.Severability.  In case any provisions (or portions thereof) contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.  If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.    

20.Choice of Law and Jurisdiction.  This Agreement will be deemed to be made and
entered into in the Commonwealth of Massachusetts, and will in all respects be
interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts.  I hereby consent to personal jurisdiction of the state and
federal courts situated within Massachusetts for purposes of enforcing this
Agreement, and waive any objection that I might have to personal jurisdiction or
venue in those courts, provided, however, the Company and I agree that all civil
actions relating to Section 8(c) of this Agreement shall be brought in the
county of Suffolk and that the superior court or the business litigation session
of the superior court shall have exclusive jurisdiction.

21.Independence of Obligations.  My obligations under this Agreement are
independent of any obligation, contractual or otherwise, the Company has to
me.  The Company’s breach of any such obligation shall not be a defense against
the enforcement of this Agreement or otherwise limit my obligations under this
Agreement.  

22.Protected Disclosures.  I understand that nothing contained in this Agreement
limits my ability to communicate with any federal, state or local governmental
agency or commission, including to provide documents or other information,
without notice to the Company.  I also understand that nothing in this Agreement
limits my ability to share compensation information concerning myself or others,
except that this does not permit me to disclose compensation information
concerning others that I obtain because my job responsibilities require or allow
access to such information.

23.Defend Trade Secrets Act of 2016.  I understand that pursuant to the federal
Defend Trade Secrets Act of 2016, I shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

5

 

 

--------------------------------------------------------------------------------

24.Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
between the Company and me with respect to the subject matter hereof, and
supersedes all prior agreements or understandings, both written and oral,
between the Company and me with respect to the subject matter hereof, but does
not in any way merge with or supersede any other confidentiality, assignment of
inventions or other restrictive covenant agreement or obligation entered into by
the Company and me, which agreements and obligations shall supplement, and shall
not limit or be limited by, this Agreement.  This Agreement may be amended only
in a written agreement executed by a duly authorized officer of the Company and
me.

 

 

[Remainder of Page Intentionally Left Blank]




6

 

 

--------------------------------------------------------------------------------

Exhibit 10.15

 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS.  BY SIGNING BELOW, I
CERTIFY THAT (I) I WAS PROVIDED WITH THIS AGREEMENT AT LEAST TEN (10)  BUSINESS
DAYS BEFORE THE EFFECTIVE DATE OF THIS AGREEMENT AND (II) I HAVE BEEN ADVISED BY
THE COMPANY THAT I HAVE THE RIGHT TO CONSULT WITH COUNSEL PRIOR TO SIGNING THIS
AGREEMENT.    

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument and shall become effective upon the later of the (i) full execution
by both parties; or (ii) ten (10) business days after the Company provided me
with notice of this Agreement.    

EMPLOYEE

 

 

Signed: /s/ Frank E. Thomas

 

Type or print name and job title: Frank E. Thomas

 

Date: 1 September 2019

 

THE COMPANY

 

Signed: /s/ John Ilett

 

 

 

Type or print name and job title: John Ilett, General Counsel & Company
Secretary

 

 

 

Date: 1 September 2019

 

 




 

 

--------------------------------------------------------------------------------

APPENDIX A

 

To:

COMPANY

 

 

From:

__________________________________

 

 

Date:

__________________________________

 

 

SUBJECT:

Prior Inventions

 

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:



No inventions or improvements

 

 



See below:

 

____________________________________________________________

 

 

 

____________________________________________________________

 

 

 

____________________________________________________________

 

 



Additional sheets attached

 

The following is a list of all patents and patent applications in which I have
been named as an inventor:

 



None

 

 



See below:

 

 

 

____________________________________________________________

 

 

 

____________________________________________________________

 

 

 

____________________________________________________________

 

8

 

 